                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


BILLY APPEL,

                       Plaintiff,

               v.                                             Case No. 18-C-1433

ANDREW SAUL,
Commissioner of Social
Security,

                       Defendant.


                                             ORDER


        Pursuant to the parties’ stipulation, the court awards Plaintiff attorney fees in the

 amount of $6,200 and costs in the amount of $0 in full satisfaction and settlement of any and

 all claims Plaintiff may have under the Equal Access to Justice Act (EAJA) in this case. The

 award of attorney fees will satisfy all of Plaintiff’s claims for fees, costs, and expenses under

 28 U.S.C. § 2412 in this case. Any fees paid belong to Plaintiff and not her attorney and can

 be offset to satisfy pre-existing debt that the litigant owes the United States under Astrue v.

 Ratliff, 130 S. Ct. 2521 (2010). If counsel for the parties can verify that Plaintiff owes no pre-

 existing debt subject to offset, Defendant agrees to direct that the award be made payable to

 Plaintiff’s attorney pursuant to the EAJA assignment duly signed by Plaintiff and counsel.

       Dated at Green Bay, Wisconsin this 30th day of December, 2019.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court
